Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 18, and 20-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sapper et al. (Sapper; previously cited) in view of VammarD10 (VammarD10; previously cited), and further in view of Hoy (Hoy; previously cited). Fed Register (Fed Register; previously cited) is utilized as evidence of Vammar D10 comprising aliphatic C20 ether compounds (n=0) as registered for trade use). See also Brenntag evidencing that Vammar D10 comprises a mixture of C18-C22 aliphatic ethers (n=0), https://www.brenntag.com/media/documents/uk_ireland/oxo_alcohols_from_exxonmobil_chemical_brenntag.pdf, Retrieved 9/9/2020, Available online on March 24, 2016)

Sapper teaches a method of producing a color coat (abstract) comprising:
applying a pigmented aqueous basecoat to a substrate (abstract, [0190]);
forming a basecoat film from the aqueous basecoat, Id.;
applying a clearcoat to the basecoat film, Id.; and
curing the basecoat film together with the clearcoat, Id.;

where the aqueous basecoat comprises 16 to 54% solids by weight in water ([0187]). The composition comprises an organic co-solvent in an amount of 1-20 wt.%. [0181]. The composition comprises polyurethane-methacrylate copolymers, [0059, 0084]; and melamine-formaldehyde resins, 

Sapper teaches the use of organic solvents and co-solvents but does not disclose that the ether has structural formula (I) as claimed.
However, VammarD10 teaches the use of co-solvents in coating compositions such as paints as a co-solvent (Section 3). VammarD10 can be utilized in paint compositions that are applied via spray, dip, and roll coatings. Id. This are the same type of applications of Sapper. VammarD10 is an ether co-solvent as evidenced by Fed. Register.
In the absence of a particular ether suitable co-solvent for the basecoat paint composition it would have been obvious for someone of ordinary skill in the art to look at suitable co-solvents such as the ether co-solvent of Vammar™ D10 and use them in the composition of Sapper, at concentrations in the range of 1-20 wt.% because they are known as suitable for paint compositions.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Sapper and utilize an ether co-solvent such as the one disclosed by VammarD10 to improve the pinholing resistance of the coating which is an advantage in the art.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 


Examiner takes official notice that pinholes are formed when the flash-off time is too short (the solvent evaporates and does not condense back to liquid form to mix with the paint, the evaporation spot is where the pinhole forms), or when utilizing incompatible solvents. 
The co-solvent affects the toughness, adhesion, impact resistance, abrasion resistance, scratch resistance, resistance to solvents, chemicals, acids, bases, and have good color, gloss and stability. Col.5 ll. 15-25. Hoy discloses that the ratio of co-solvent to water can be in the range of about 5:95. Col.7 ll. 1-6. 
In view of the teachings of Hoy, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Sapper and optimize the amount of the ether co-solvent. The optimization includes the claimed range of 0.1 to 5 wt. % because Hoy discloses that this allow producing films without defects having excellent mechanical and optical properties. It is understood that a film with defects would have inferior mechanical properties (toughness, adhesion, impact resistance, etc.). 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 
. 
	

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sapper et al. (Sapper) in view of VammarD10 (VammarD10), Hoy (Hoy), Lamers (US 2008/0070040; Lamers) and Fieberg et al. (WO2011/075718; Fieberg). Fed Register, and Brenntag are presented as evidence. Sapper teaches that an aqueous composition can comprise additional binders, [0185], widely varied guided by the function of the particular additive used. [0186]. 
In the same field of aqueous dispersions to form coatings, Title, Abs., Lamers teaches the use of mixtures of binders to form the composition. [0054]. Lamers teaches that mixture of polyurethane polymers and polyester polymers can be utilized as suitable to those skilled in the art. [0006, 0012]. Lamers teaches the use of polyesters with molecular weights in the range of 800 to 6000 g/mol. [0064]. The resins cure at low temperatures and provide for good physical properties such as adhesion, solvent resistance and appearance. [0004]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Sapper and include a polyester in the composition to aid in the formation of the coating film because both Sapper and Lamers teach the use of a mixture of binders and Lamers further teaches that a polyester with a molecular weight in the range of 800-6000g/mol aids in the 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Sapper teaches the use of polyurethane in an aqueous composition as shown above, usable in automotive finishing. [0001]. Sapper does not explicitly disclose that the polyurethane comprises a number average molecular weight of 200-30,000 g/mol, a hydroxyl number of 0-250 mg KOH/g, and an acid number of 5-200 mg KOH/g.
However, Fieberg teaches the use of polyurethane binder in water-based coating composition. Abs.  The compositions of Fieberg are used for automotive finishing (p. 1. ll. 4-7). Fieberg teaches that the compositions are long-term stable, which is desired in the art, and produce coatings with weathering resistance and resistance to mechanical influences. (p.2 ll. 15-23). The polyurethane has a number average molecular weight in the range of 500-20,000g/mol, hydroxyl number of 0-150mg KOH/g and an acid number of 15-50 mg KOH/g. pp. 4-5, ll. 30-5.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Sapper and form the polyurethane of Sapper with the properties disclosed by Fieberg because Fieberg discloses that the polyurethane with these particular molecular weight, hydroxyl number and acid number produce compositions which are long term stable, and form films with good mechanical properties. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective 

Official Notice
The common knowledge that the formation of pinholes happens when the flash-off time is too short is taken to be admitted prior art because Applicant failed to traverse the Examiner’s assertion of Official Notice.

Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive.

Applicant argues that Examiner erred when it dismissed Brenke’s teaching of utilizing ether co-solvents having n = 3 or more for pinholing improvements. p. 8. Applicant argues that Brenke teaches away from embodiments with n=0. p.9, 12, 14-15. 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)
	Brenke discloses that the polyalkylene glycol dialkyl ethers “preferably usable” are selected from n = 3 or more (based on Formula I claimed). See col.2, ll. 38-50.

    PNG
    media_image1.png
    278
    483
    media_image1.png
    Greyscale

As a preliminary matter, lets note that a value of n=0 in Brenke would be equivalent to a value of n=1 in Formula I. Brenke does not appear to consider dialkyl ethers as claimed, nor does it explicitly discredit dialkyl ethers. Brenke merely describes its preferred compound to aid in pinholing resistance.  Secondly, the examiner considered Brenke and concluded that Brenke does not control the obviousness conclusion because at a minimum, Brenke fails to discredit dialkyl ethers. Both Sapper and Hoy disclose the desire to utilize co-solvents in paint compositions and VammarD10 is a known co-solvent for paint compositions. Therefore, the argument is not persuasive. 

Applicant argues that because Sapper’s range is 1-20% and in particular 2-18%, and because the instant Claim’s range of 0.1-1.5wt.% is narrower then the results would not have been expected and the combination falls. pp.10-11. Applicant cites to In re Patel with regards to claimed ranges and obviousness. p.15
We therefore conclude that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. That is not to say that the claimed composition having a narrower range is unpatentable. Rather, the existence 
 In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), 1330. 
In general, an applicant may overcome a prima facie case of obviousness by establishing “that the [claimed] range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Geisler, 116 F.3d at 1469–70, 43 USPQ2d at 1365 (alteration in original) (quoting In re Woodruff, 919 F.2d at 1578, 16 USPQ2d at 1936). That same standard applies when, as here, the applicant seeks to optimize certain variables by selecting narrow ranges from broader ranges disclosed in the prior art. 
Id.  In response to applicant's  arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant attacks the range of Sapper without considering that Hoy optimizes the amount of co-solvent to maintain solubility and proper drying (improper flash-off results in pin-holing). The current rejection comprises Sapper which discloses a range of 1-20 wt.% of co-solvent, and Hoy which discloses that the amount of co-solvent is optimized particularly important during the drying stage as high evaporation rates, as noted by Examiner lead to formation of pin-holes.
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. However, as noted in the Non Final Rejection filed September 14, 2020, it is unclear in the examples what the wt. % of ethers at n=0 is in VammarD10. There is no indication that they are within the claimed range. Since VammarD10 is a mixture of ethers comprising n=0-5, it is unclear if the inclusion of the higher n number ethers are responsible for the unexpected results. 
In re Patel does not appear applicable as the prior art range in the instant case overlaps the claimed range. 

Applicant argues that the upper limit of 1.5 wt.% is supported by the working example comprising 1.5 wt. % of Vammar D10.  p.10. Applicant argues that the content VammarD10 is of n=0 ethers of formula I. p.12. 
Applicant admitted that VammarD10 was representative of their invention wherein n=0-3. See instant spec at p.11.  Examiner was not claiming that VammarD10 only comprised n=0 but rather that it would have n=0. The exact percentage of n=0 is not known. Examiner suggests that Applicant introduce evidence of the wt.% of ethers contained in VammarD10 to determine the correct wt.% at n=0 to obtain the unexpected results. 

    PNG
    media_image2.png
    756
    711
    media_image2.png
    Greyscale


Applicant argues that Baugh is cited in OA, pp.4-5. p.13. 
Examiner notes that this is a typographical error as the combination discussed above was directed to Sapper/VammarD10.  Examiner has presented the evidence and the typographical error does not change the rationale of the rejection. Examiner has corrected the typographical error.

Examiner directs Applicant to the Examiner’s Answer pp.6-7 filed June 3, 2019 in relation to an appropriate showing of unexpected results (copied below for Applicant’s convenience) 
Appellant argues that the showing of unexpected results is commensurate in scope based on Applicant’s Specification and the Steinmetz Declaration. pp.12-17, 20-22, 28-35, 38. A superiority in properties when compared to the prior art, can rebut a showing of prima facie obviousness. See MPEP 716.02. The showing of unexpected properties must be commensurate in scope with the claims. MPEP 716.02(b). The showing must be reviewed to see if the results occur over the entire claimed range. MPEP 715.02(d) 
In In re Peterson, the Court found that data showing support for 2 wt.% did not provide sufficient evidence of unexpected results for the entire claimed range of 1-3 wt.%. 315 F.3d 1325, 1329-31 (Fed. Cir. 2003). Similarly, in the instant case, the showing of unexpected results supplies only one data point at 1.5 wt. % of ether of structural formula I that obtains the unexpected results. Although two comparative samples are presented at 0 wt. % and 6 wt. %, it is not clear what are the bounds are to obtain the unexpected results. There are no examples presented at other concentrations such as 0.1 wt. % and 5 wt. % to determine the bounds of the properties—as claimed--associated with the inclusion of the ether.
Furthermore, Claims 1 and 20 do not limit the composition of the pigmented aqueous basecoat material. Applicant has only presented examples comprising a particular polymeric composition of the basecoat found on pp. 16-17 of the instant specification. It is not clear if the ether would have the same effect for any pigmented aqueous basecoat composition as claimed. Also, the experiments presented in the Disclosure by Dr. Steinmetz, utilize a particular substrate comprising a multilayer of a cathodic electrocoat, first basecoat and first clearcoat. Disclosure at p.4. This first multilayer is then sanded and the pigmented aqueous basecoat material and clearcoat were applied to this multilayer pre-treated substrate. It is unclear if these specific layers—having specific compositions--have an effect on the results.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FRANCISCO TSCHEN
Primary Examiner




/FRANCISCO W TSCHEN/               Primary Examiner, Art Unit 1712